UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-7222


JERMAINE VENEY,

                  Plaintiff – Appellant,

          v.

DR. NAVEED, CCS Dr.; DR. WRIGHT, CCS Dr.; MRS. HOLIDAY, CCS
Nurse,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:16-cv-00228-LMB-JFA)


Submitted:   February 17, 2017              Decided:   February 28, 2017


Before KEENAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jermaine Veney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jermaine      Veney      appeals        the   district    court’s     order

dismissing    his     42     U.S.C.    §   1983      (2012)   complaint    without

prejudice for failure to comply with a court order.                        Fed. R.

Civ.   P.   41(b).         We   have   reviewed      the   record   and   find   no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.           Veney v. Naveed, No. 1:16-cv-00228-LMB-

JFA (E.D. Va. Aug. 11, 2016).                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                           2